Citation Nr: 1125862	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

 
INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.  He died in September 2008.  The appellant was married to the Veteran at the time of his death.

In March 2011, the Board remanded the claim so that the appellant could receive notice regarding her right to representation.  In March 2011, the RO sent the appellant a list of authorized representatives and information regarding the appointment of an attorney, agent, or service organization as her representative.  While the appellant submitted a signed VA Form 21-22 she did not appoint a representative therein.  Hence, the appellant is recognized to represent herself.


FINDINGS OF FACT

1.  The appellant and the Veteran married more than 15 years after he separated from his final tour of active duty.

2.  The appellant and the Veteran were not married for more than one year prior to his death.

3.  The appellant did not give birth to a child of the Veteran.

4.  Common law marriages are not recognized in the state of Maryland, and the appellant was aware of that fact.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.205 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A , and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The Act also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

There is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  Moreover, there is no indication of relevant evidence that VA has not obtained to date, particularly as this case turns on the appellant's marital status and not medical findings; accordingly, VA has met its duty to assist the appellant with the development of her claim.  38 C.F.R. § 3.159(c).

Laws and Regulations

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of his death, and who lived with the Veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) 38 C.F.R. § 3.53.

VA Dependency and Indemnity Compensation (DIC) benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 38 C.F.R. § 3.54(c).

Factual Background and Analysis

The claims file does not contain a marriage license.  The appellant indicated in her claim for benefits that she and the Veteran were married in March 2008.  The appellant has not indicated that any children were born of the marriage, and the Veteran did not marry the appellant within fifteen years of the end of the period of service in which the disease causing his death was incurred.  38 C.F.R. § 3.54(b).

The appellant alleges that she lived with the Veteran continuously from the date of marriage until the date of his death.  There is no indication that the appellant has remarried, lived with another person, or held herself out openly to the public to be the spouse of another person.

Given the fact that the appellant was not married to the Veteran within 15 years of his separation from active duty, and given the fact that she did not give birth to a child of the Veteran, the only issue on appeal is whether the appellant and the Veteran were married for one year (or more) prior to his death.  In this regard, the record shows, as indicated by the appellant, that they had been legally married only between March 2008 and the date if the Veteran's demise in September 2008.  The appellant contends, however, that she and the Veteran had entered a common law marriage more than one year prior to his death.  See November 2008 Notice of Disagreement.

VA regulations provide that marriage is, for VA benefits purposes, a marriage valid under the law of the place where the parties resided at the time of the marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Here, the record shows that the Veteran and the appellant resided in Maryland for "3 1/2 years."  See appellant's November 2008 Notice of Disagreement.  Further, in the Veteran's November 2006 claim of entitlement to service connection he noted that he and the appellant resided together in Maryland.  Notably, he listed the appellant not as his spouse, but rather as a "very close friend."  Accordingly, the Board must look to the laws of the state of Maryland to determine whether the appellant and the Veteran had entered into a valid common law marriage for at least one year prior to his death.

Common law marriage is not recognized in Maryland, where the appellant and the Veteran resided prior to his death.  See Annotated Code of Maryland, Family Law Article ("FL"), § 2-401.  Rather, in the state of Maryland, a marriage must be solemnized in a ceremony performed by an authorized person.  FL § 2-406; Henderson v. Henderson, 199 Md. 449, 454; 87 A.2d 403 (1952).  The ceremony is to be documented by a marriage certificate.  FL § 2-409.  Maryland does recognize the common-law marriages of other states.  There is no evidence, however, that the claimant and the Veteran ever lived together as husband and wife in a state that recognizes common law marriages.  Therefore, a common law marriage cannot be established under Maryland law.

Absent a common law marriage, under certain circumstances, where the state requirements have not been met, there may be a 'deemed valid' marriage.  An attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

The term 'legal impediment' was interpreted in an opinion of VA Office of the General Counsel, VAOPGCPREC 58-91, to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriages.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c) (2010); Colon v. Brown, 9 Vet. App. 104 (1996).

In this case, the appellant wrote in a November 2008 Notice of Disagreement that she and the Veteran had lived together for three and a half years, and that they were legally married between March and September 2008.  She further stated that they had known each other for 30 years, that she had taken care of him and visited him when he was ill.  She alleges that his family did not visit or care for him while he was ill.  Significantly, as noted above in the Veteran's November 2006 claim of entitlement to service connection for prostate cancer he listed the appellant as a "very close friend."  He did not hold the appellant out to VA as his wife.  

The appellant contends that she and the Veteran lived as husband and wife for a number of years before their legally recognized marriage.  As stated above, this relationship is not recognized by the State of Maryland; the evidence must therefore show that the Veteran was not aware of the legal impediment to her claimed common law marriage.  See 38 C.F.R. § 3.52(b).  

The Board finds that evidence such as the Veteran's acknowledgement of the appellant as his "friend" rather than his wife, and the appellant's use of her maiden name prior to the marriage, for which there is no marriage certificate in the claims file, directly demonstrates an awareness by both the Veteran and the appellant that the claimed common law marriage was not recognized by the State of Maryland.  Thus, the preponderance of the evidence shows that the appellant was aware of the legal impediment to a common law marriage.  See 38 C.F.R. § 3.52(b).  For these reasons, there is no basis upon which to find that a common law marriage between the appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 and 38 C.F.R. §§ 3.52, 3.205.

As such, the appellant is not recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  Her claim is denied.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §§ 3.50, 3.54.

In reaching this determination, the Board acknowledges the assertion that it was the appellant who cared for the Veteran in his final days.  The Board appreciates the sacrifices that she made on behalf of the Veteran.  Nevertheless,  the Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  The law is very specific as to the criteria governing the recognition of a surviving spouse.  Perhaps the law should be changed, however, "the fact that Congress might have acted with greater clarity or foresight does not give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


